DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,098,710. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the only discernable difference in language between the pending application and patent is the use of “an element” in replacement of “an intermediate component comprising an element”. Although this changes the scope of the claim, it is still considered not patentably distinct from the disclosure recited in the patented claim 1, specifically the element being formed on the curved member. 
Claims 3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,098,710. Claims 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.10,098,710. Claims 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,098,710. Claims 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.10,098,710.
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the pending application claims  3 and 8 and the patent claim 1 include the element and biocompatible particles being magnetic or ferro-metallic material, where the pending application claims specifically recite the intermediate component and biocompatible particles being either magnetic or ferro-metallic material , the use of “an element” in replacement of “an intermediate component comprising an element”, and the replacement of at the first and second fixed components having “a socket” rather than “a mating surface”. These differences do not amount to a patentably distinction between the patented case and the claimed invention. 
Claims 6 and 11 of the pending application are not patentably distinct from claim 3 of the patent. 
Claims 18 and 20 of the pending application  are not patentably distinct from claim 2 of the patent because the difference in language between the pending application and patent is the use of “embedded” in replacement of “inserted in”, where embedded of the element within the curved portion would be a type of insertion. 

The application claims are broad and generic to the narrower patent claims. Thus the inventions of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,098,710 in view of Rosenthall (US 2015/0335398). 
Claim 2 of the patented case disclose the limitations of claim 3 of the pending application as set forth above and the limitation of claims 4-5 of the pending application except for the third component comprises an adjustable component with an adjustable length between the first mating object and the second mating object. 
However, Rosenthall teaches a third component (bar member 140) comprising an adjustable component with an adjustable length between a first and second mating object (first and second bracket connection member 142 and 144, and par 29 discloses the bar member being telescoping to enable movement to a desired length) for the purpose of enabling the selection of a desired length without inadvertent movement (par 29).
. 
Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,098,710 in view of Rosenthall. 
Claim 2 of the patented case disclose the limitations of claim 8 of the pending application as set forth above and the limitations of claims 9-10 except for the third component comprises an adjustable component with an adjustable length between the first mating object and the second mating object. 
However, Rosenthall teaches a third component (bar member 140) comprising an adjustable component with an adjustable length between a first and second mating object (first and second bracket connection member 142 and 144, and par 29 discloses the bar member being telescoping to enable movement to a desired length) for the purpose of enabling the selection of a desired length without inadvertent movement (par 29).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify patent claim 2 to have the third component comprises an adjustable component with an adjustable length between the first mating object and the second mating object as disclosed by Rosenthall for the purpose of enabling the selection of a desired length without inadvertent movement. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,098,710 in view of Rosenthall. 

However, Rosenthall teaches a third component (bar member 140) comprising an adjustable component with an adjustable length between a first and second mating object (first and second bracket connection member 142 and 144, and par 29 discloses the bar member being telescoping to enable movement to a desired length) for the purpose of enabling the selection of a desired length without inadvertent movement (par 29).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify patent claim 2 to have the third component comprises an adjustable component with an adjustable length between the first mating object and the second mating object as disclosed by Rosenthall for the purpose of enabling the selection of a desired length without inadvertent movement. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,098,710 in view of Cinader et al (US 2011/0027743). 
Claim 3 of the patented case disclose the limitations of claim 1 of the pending application as set forth above and the limitations of claim 15 except for the curved member being formed of an acrylic.
Cinader teaches a curved component formed of an acrylic (par 31, polymeric body 16 which is disclosed as being composed of acrylic) for the purpose of matching the lingual soft tissue (par 31).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        






/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772